          Case 14-10652-amc                    Doc           Filed 03/25/19 Entered 03/25/19 17:07:39                  Desc Main
                                                              Document     Page 1 of 2
Fill in this information to identify the case:
  Debtor 1     Danielle R. Harrigan

  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the EASTERN District of Pennsylvania


  Case number 14-10652 AMC




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                               10/15

 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



  Part 1:        Mortgage Information

                                                                                                              Court claim no. (if known):
   Name of creditor:loanDepot.com
                                                                                                              11                  _

   Last 4 digits of any number you use to identify the debtor’s account:5423
   Property address: 1827 South 23rd Street
                            Number                 Name

                            Philadelphia,     PA         19145
                            City,     State        Zip




  Part 2:        Prepetition Default Payments

    Check one:

    
     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
         on the creditor’s claim.

    
     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
         on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date             $
         of this response is:


  Part 3:        Postpetition Mortgage Payment

    Check one:

    
     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
         the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

         The next postpetition payment from the debtor(s) is due on:                  _/        /
                                                                                      MM / DD   / YYYY

    
     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
         of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
         Creditor asserts that the total amount remaining unpaid as of the date of this response is:
         a. Total postpetition ongoing payments due:                                                                       (a)   $ 4,139.70
         b. Total fees, charges, expenses, escrow, and costs outstanding:                                              +   (b)   $ -645.75

         c. Total. Add lines a and b.                                                                                      (c)   $ 3,493.92
         Creditor asserts that the debtor(s) are contractually
         obligated for the postpetition payment(s) that first became                  10/01/2018
         due on:                                                                      MM / DD   / YYYY


 Form 4100R                                                      Response to Notice of Final Cure Payment                              page 1
         Case 14-10652-amc                          Doc          Filed 03/25/19 Entered 03/25/19 17:07:39                                Desc Main
                                                                  Document     Page 2 of 2

Debtor(s)    Danielle R. Harrigan                                                   _         Case number (if known): 14-10652 AMC
                 First Name     Middle Name               Last Name




 Part 4:     Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:     Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

   I am the creditor.
  
  I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




             /s/ Rebecca A. Solarz
                   Signature
                                                                                              Date      _3/25/2019




 Print             Rebecca A. Solarz                                                     _    Title: Attorney   for Creditor         _
                   First Name                      Middle Name         Last Name




 Company           KML Law Group, P.C.                                                   _



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           701                    Market Street, Suite 5000                      _
                   Number                 Street

                   Philadelphia,                                      PA           19106
                   City                                                State       ZIP Code




 Contact phone     (215)627–1322                                                              Email   RSolarz@kmllawgroup.com



Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
